UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4632


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PATRICIA YVONNE DIGGS, a/k/a Patricia Yvonne Johnson, a/k/a Patricia
Yvonne Holmes,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:15-cr-00228-PX-2)


Submitted: June 29, 2018                                          Decided: July 19, 2018


Before KING, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa Whalen, LAW OFFICE OF TERESA WHALEN, Silver Spring, Maryland, for
Appellant. Robert K. Hur, United States Attorney, Baltimore, Maryland, Joseph R.
Baldwin, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury found Patricia Yvonne Diggs guilty of conspiring to commit bank fraud in

violation of 18 U.S.C. § 1349 (2012). Diggs and her husband, Brian Diggs, conspired to

defraud certain financial institutions through material false statements and omissions

related to vehicle purchase loans. Diggs raises two issues in this appeal, both of which

relate to the Government’s evidence of her guilt. Diggs first asserts that the district court

erred when it instructed the jury on willful blindness because the Government failed to

show that she took specific actions to avoid knowledge that she was joining a bank fraud

conspiracy.   Next, Diggs asserts that the district court erred when it limited cross-

examination of the police officer who testified about her custodial statement. We affirm.

       “We review for abuse of discretion both the district court’s decision to offer an

instruction and the content of that instruction.” United States v. Jinwright, 683 F.3d 471,

478 (4th Cir. 2012).

       The principle that willful blindness will satisfy a knowledge element in
       criminal law is premised on the idea that defendants should not be permitted
       to escape the reach of criminal statutes that require proof that a defendant
       acted knowingly or willfully by deliberately shielding themselves from clear
       evidence of critical facts that are strongly suggested by the circumstances.
       But, to ensure that the willful blindness doctrine retains an appropriately
       limited scope that surpasses recklessness and negligence, its application has
       two basic requirements: (1) the defendant must subjectively believe that there
       is a high probability that a fact exists and (2) the defendant must take
       deliberate actions to avoid learning of that fact.

United States v. Hale, 857 F.3d 158, 168 (4th Cir. 2017) (citation and internal quotation

marks omitted).    We have further explained that “a willful blindness instruction is

appropriate when the defendant asserts a lack of guilty knowledge but the evidence


                                             2
supports an inference of deliberate ignorance.” United States v. Vinson, 852 F.3d 333, 357

(4th Cir. 2017) (brackets omitted). And “where the trial evidence supports both actual

knowledge on the part of the defendant and deliberate ignorance, a willful blindness

instruction is proper.” Id. (internal quotation marks omitted).

       We conclude that the Government presented ample evidence that Diggs knowingly

and intentionally engaged in fraudulent activities – including evidence that she submitted

false loan applications; manipulated or edited lien release letters; submitted a fake police

report to a credit reporting agency claiming that she was a victim of identity theft; and was

aware of her husband’s criminal business dealings. The Government presented numerous

emails, false loan applications, and testimony from Diggs’ family members, coworkers,

and codefendants that corroborated her guilty knowledge. From this evidence the jury

could readily infer that Diggs subjectively believed that there was a high probability that

the car deals and loans in which she and her husband were engaged were fraudulent.

       Furthermore, the Government presented evidence of Diggs’ deliberate ignorance.

For example, the Government showed that Diggs received a criminal complaint from a law

firm about her husband and that she forwarded the complaint from her email account to

that of her husband. The Government also showed that law enforcement officials first

executed a search warrant for Diggs’ house in June 2014, but she asked her husband to

obtain a loan to purchase an Audi for her several months later. At a minimum, Diggs

deliberately failed to inquire about criminal proceedings against her husband.          The

Government also showed that Diggs referred a coworker who was seeking to purchase a

used car to her husband, then deliberately removed herself from the situation after her

                                             3
husband absconded with the coworker’s $25,000 check. Thus, the trial court acted well

within its discretion in charging the jury on willful blindness.

       Turning to Diggs’ second argument, we review a district court’s evidentiary ruling

for abuse of discretion. United States v. Perkins, 470 F.3d 150, 155 (4th Cir. 2006). “A

district court has abused its discretion if its decision is guided by erroneous legal principles

or rests upon a clearly erroneous factual finding.” Brown v. Nucor Corp., 576 F.3d 149,

161 (4th Cir. 2009) (internal quotation marks omitted). Furthermore, “[e]videntiary rulings

are subject to harmless error review.” United States v. McLean, 715 F.3d 129, 143 (4th

Cir. 2013). To find an error harmless, we need only to determine “with fair assurance, after

pondering all that happened without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error.” Id.

       Diggs argues that the common law Rule of Completeness should have allowed her

to question an officer on cross-examination regarding statements that she made during her

custodial interview. Assuming without deciding that Federal Rule of Evidence 106 did not

override the common law Rule of Completeness, Beech Aircraft Corp. v. Rainey, 488 U.S.
153, 172 (1988), and that it applies to oral testimony, we conclude that any error stemming

from the district court’s evidentiary ruling is harmless.          Diggs sought to introduce

statements through cross-examination that she told the officer there are things that her

husband did not tell her and that she did not know about all of her husband’s businesses or

dealings. But the district court allowed counsel to ask the officer how many times Diggs

told him during the interview that she did not know about her husband’s dealings, thus the

district court admitted other information to the same effect. As a result, we can say with

                                               4
fair assurance that the jury’s verdict was not swayed by the district court’s ruling on this

testimony.

       Accordingly, we affirm Diggs’ conviction.        We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             5